In re Jack Pierce Trucking; — Defendant; Applying for Supervisory and/or Remedial Writs Office of Workers Compensation, Dist.-lW, No. 03-04404; to the Court of Appeal, Second Circuit, No. 38924-WCW.
Granted. The ruling of the Office of Workers’ Compensation denying relator’s “Exceptions of No Cause of Action and/or Lack of Subject Matter Jurisdiction” is vacated and set aside. It is ordered that the exceptions be referred to the merits. Case remanded to the Office of Workers Compensation for further proceedings.
JOHNSON, J., would deny the writ.